Exhibit 10.03

FORM OF OPTION CERTIFICATE

Optionee:                             

This Option and any securities issued upon exercise of this Option are subject
to restrictions on voting and transfer and requirements of sale and other
provisions as set forth in the Stockholder Agreement among West Corporation and
certain investors, dated as of October 24, 2006, as amended from time to time
(the “Stockholder Agreement”) and in the Registration Rights and Coordination
Agreement referred to therein (the “Registration Rights and Coordination
Agreement”). This Option and any securities issued upon exercise of this Option
constitute an Option and Option Shares, respectively, as defined in the
Stockholder Agreement.

WEST CORPORATION

STOCK OPTION

CERTIFICATE

This stock option agreement (the “Agreement”) is hereby entered into between
West Corporation, a Delaware corporation (the “Company”), and the Optionee
pursuant to the Company’s 2006 Executive Incentive Plan, as amended from time to
time (the “Plan”). For the purpose of this Agreement, the “Grant Date” shall
mean                     .

 

1. Grant of Option. This Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan,                     shares of Common
Stock of the Company, par value $.001 per share (the “Shares”), at
$            per share (the “Option”).

 

     The Option evidenced by this certificate is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

 

2. Vesting. During the Optionee’s Qualified Employment, the Option will vest and
become exercisable with respect to 25% of the Shares subject to the Option on
each of the first through fourth anniversaries of the Grant Date; provided that
the Option will vest and become exercisable with respect to 100% of the Shares
subject to the Option immediately prior to the occurrence of a Change of Control
during the Optionee’s Qualified Employment.

 

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the Person or Persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. The latest date
on which this Option may be exercised (the “Final Exercise Date”) is the date
which is the tenth (10th) anniversary of the Grant Date, subject to earlier
termination in accordance with the terms and provisions of the Plan and this
Agreement.

 

- 1 -



--------------------------------------------------------------------------------

4. Effect of Certain Transactions. In the event of a Corporate Transaction (as
defined in the Plan), the terms of Article 7 of the Plan shall control, provided
that, in the event of a conflict between the terms of Article 7 of the Plan and
the terms of Section 2 of this Agreement, Section 2 of this Agreement shall
control with respect to vesting and exercisability of the Option immediately
prior to the occurrence of a Change of Control. Accordingly, notwithstanding any
assumption or substitution of this Option pursuant to Section 7(a)(1) of the
Plan, Optionee shall be entitled to be 100% vested in the Shares subject to the
Option and will be provided with a reasonable opportunity, as determined by the
Administrator, to exercise the Option in connection with the Change of Control
in order to participate as a stockholder in any Corporate Transaction which also
qualifies as a Change of Control.

 

5. Non-Competition Provisions. In consideration of the granting of Options
pursuant to this Agreement and the Plan, the Optionee hereby agrees to the
following terms and conditions:

 

  (a) In order to better protect the good will of the Company and to prevent the
disclosure of the Company’s trade secrets and confidential information and
thereby help ensure the long-term success of the business, the Optionee, without
prior written consent of the Company, will not engage in any activity or provide
any services, whether as a director, manager, supervisor, employee, adviser,
consultant or otherwise, for a period of one (1) year following the date of the
Optionee’s termination of Qualified Employment with the Company, in connection
with the development, advertising, promotion, or sale of any service which is
the same as or similar to or competitive with any services of the Company
(including both existing services as well as services known to the Optionee, as
a consequence of the Optionee’s Qualified Employment with the Company, to be in
development):

 

  (i) with respect to which the Optionee’s work has been directly concerned at
any time during the one (1) year preceding termination of Qualified Employment
with the Company; or

 

  (ii) with respect to which during that period of time the Optionee, as a
consequence of the Optionee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Company.

 

       For purposes of this Section 5, it shall be conclusively presumed that
Optionee has knowledge or information that Optionee was directly exposed to
through actual receipt or review of memos or documents containing such
information, or through actual attendance at meetings at which such information
was discussed or disclosed.

 

- 2 -



--------------------------------------------------------------------------------

  (b) The provisions of this Section 5 are not in lieu of, but are in addition
to the continuing obligation of the Optionee (which Optionee hereby
acknowledges) to not use or disclose the Company’s trade secrets and
confidential information known to the Optionee until any particular trade secret
or confidential information becomes generally known (through no fault of the
Optionee), whereupon the restriction on use and disclosure shall cease as of
that time. Information regarding services in development, in test marketing or
being marketed or promoted in a discrete geographic region, which information
the Company is considering for broader use, shall not be deemed generally known
until such broader use is actually commercially implemented.

 

  (c) By acceptance of any offered Option granted under this Agreement and the
terms of the Plan, the Optionee acknowledges that if Optionee does not comply
with Section 5(a) or (b), the Company will be entitled to injunctive relief to
compel such compliance. The Optionee acknowledges that the harm caused to the
Company by Optionee’s breach or anticipated breach of Section 5(a) or (b) is by
its nature irreparable because, among other things, it is not readily
susceptible of proof as to the monetary harm that would ensue. The Optionee
consents that any interim or final equitable relief entered by a court of
competent jurisdiction shall, at the request of the Company, be entered on
consent and enforced by any court having jurisdiction over the Optionee, without
prejudice, to any right either party may have to appeal from the proceedings
which resulted in any grant of such relief.

 

  (d) If any of the provisions contained in this Section 5 shall for any reason,
whether by application of existing law or law which may develop after the
Optionee’s acceptance of an offer of the granting of an Option, be determined by
a court of competent jurisdiction to be overly broad as to scope of activity,
duration, or territory, the Optionee agrees to join the Company in requesting
such court to construe such provision by limiting or reducing it so as to be
enforceable to the maximum extent compatible with then applicable law. If any
one or more of the terms, provisions, covenants, or restrictions of this
Section 5 shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Section 5 shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

- 3 -



--------------------------------------------------------------------------------

6. Representations and Warranties of Optionee.

 

     Optionee represents and warrants that:

 

  (a) Authorization. Optionee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform Optionee’s obligations
hereunder. This Agreement has been duly executed and delivered by Optionee and
is the legal, valid, and binding obligation of Optionee enforceable against
Optionee in accordance with the terms hereof.

 

  (b) No Conflicts. The execution, delivery, and performance by Optionee of this
Agreement and the consummation by Optionee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which Optionee
is subject, (ii) violate any order, judgment or decree applicable to Optionee,
or (iii) conflict with, or result in a breach of default under, any term or
condition of any agreement or other instrument to which Optionee is a party or
by which Optionee is bound.

 

  (c) No Other Agreements. Except as provided by this Agreement, the Stockholder
Agreement, the Registration Rights and Coordination Agreement and the Plan,
Optionee is not a party to or subject to any agreement or arrangement with
respect to the voting or transfer of this Option or the shares of common stock
issued upon exercise hereof.

 

  (d) Thorough Review, etc. Optionee has thoroughly reviewed the Plan, this
Agreement, the Stockholder Agreement and the Registration Rights and
Coordination Agreement in their entirety. Optionee has had an opportunity to
obtain the advice of counsel (other than counsel to the Company or its
Affiliates) prior to executing this Agreement, and fully understands all
provisions of the Plan, the Stockholder Agreement, the Registration Rights and
Coordination Agreement and this Agreement.

 

7. Other Agreements. Optionee acknowledges and agrees that the shares received
upon exercise of this Option shall be subject to the Stockholder Agreement and
to the Registration Rights and Coordination Agreement and the transfer and other
restrictions, rights, and obligations set forth in those agreements. By
executing this Agreement, Optionee hereby becomes a party to and bound by the
Stockholder Agreement and the Registration Rights and Coordination Agreement as
a Manager (as such term is defined in those agreements), without any further
action on the part of Optionee, the Company or any other Person.

 

8. Legends. Certificates evidencing any shares issued upon exercise of the
Option granted hereby may bear the following legend, in addition to any legends
which may be required by the Stockholder Agreement or by the Registration Rights
and Coordination Agreement:

 

    

“The securities represented by this certificate were issued in a private
placement, without

 

- 4 -



--------------------------------------------------------------------------------

  registration under the Securities Act of 1933, as amended (the “Act”), and may
not be sold, assigned, pledged, or otherwise transferred in the absence of an
effective registration under the Act covering the transfer or an opinion of
counsel, satisfactory to the issuer, that registration under the Act is not
required.”

 

9. Withholding. No shares will be transferred pursuant to the exercise of this
Option unless and until the Person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes.

 

10. Nontransferability of Option. This Option is not transferable by the
Optionee other than by will or the applicable laws of descent and distribution,
and is exercisable during the Optionee’s lifetime only by the Optionee.
Notwithstanding the foregoing, subject to the Stockholder Agreement, this Option
shall be transferable to the extent permitted by Rule 701 under the Securities
Act of 1933, as amended.

 

11. Status Change. Upon the termination of the Optionee’s Qualified Employment,
this Option shall continue or terminate, as and to the extent provided in the
Plan; provided that references to “Employment” in the Plan, for purposes of this
Option, shall be deemed to have the meaning ascribed to Qualified Employment set
forth herein.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment or
Qualified Employment at any time.

 

13. Indemnity. Optionee hereby indemnifies and agrees to hold the Company
harmless from and against all losses, damages, liabilities and expenses
(including without limitation reasonable attorneys fees and charges) resulting
from any breach of any representation, warranty, or agreement of Optionee in
this Agreement or any misrepresentation of Optionee in this Agreement.

 

14. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Option. In the event of any
conflict between the terms of this Option and the Plan, the terms of this Option
shall control.

 

15. Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement. Initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan and the Stockholder Agreement, and, as used herein, the following
terms shall have the meanings set forth below:

“Affiliated Fund” means with respect to any of the Investors, each corporation,
trust, limited liability company, general or limited partnership or other entity
under

 

- 5 -



--------------------------------------------------------------------------------

common control with that Investor (including any such entity with the same
general partner or principal investment advisor as that Investor or with a
general partner or principal investment advisor that is an Investor Affiliate of
the general partner or principal investment advisor of that Investor).

“Change of Control” means the occurrence of any of the following:

(1) a sale, lease or other disposition of all or substantially all of the assets
of the Company and its subsidiaries, taken as a whole;

(2) any consolidation or merger of the Company with or into any other
corporation or other person, or any other corporate reorganization or
transaction (including the acquisition of capital stock of the Company), whether
or not the Company is a party thereto, in which the stockholders of the Company
immediately prior to such consolidation, merger, reorganization or transaction,
own capital stock and either:

(i) represent directly, or indirectly through one or more entities, less than
fifty percent (50%) of the economic interests in or voting power of the Company
or other surviving entity immediately after such consolidation, merger,
reorganization or transaction, or

(ii) do not directly, or indirectly through one or more entities, have the power
to elect a majority of the entire board of directors of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction; or

(3) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly though one or more entities, by any person and its “affiliates” or
“associates” (as such terms are defined in the rules adopted by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended),
other than the Investors and their respective Affiliated Funds;

but excluding, in any case referred to in clause (2) or (3) of this definition,
the Initial Public Offering or any bona fide primary or secondary public
offering following the occurrence of the Initial Public Offering.

“Initial Public Offering” means the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended).

“Investor Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.

“Investors” means the Other Investors, Quadrangle Investors and THL Investors.

“Other Investors” means SONJ Private Opportunities Fund, L.P. and its Investor
Affiliates.

“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

 

- 6 -



--------------------------------------------------------------------------------

“Quadrangle Investors” means Quadrangle Capital Partners II LP, Quadrangle
Capital Partners II-A LP, Quadrangle Select Partners II LP, and their respective
Investor Affiliates.

“Qualified Employment” means Optionee’s employment with the Company and its
Affiliates. Unless the Administrator provides otherwise, a change in the entity
by which the Optionee is employed will not be deemed a termination of Qualified
Employment so long as the Optionee continues providing services as an employee
to the Company or one of its Affiliates. For the avoidance of doubt, providing
consulting services pursuant to the terms of Optionee’s employment agreement
shall not constitute Qualified Employment. If Optionee’s relationship is with an
Affiliate and that entity ceases to be an Affiliate, the Optionee will be deemed
to cease Qualified Employment when the entity ceases to be an Affiliate unless
the Optionee transfers Qualified Employment to the Company or its remaining
Affiliates.

“THL Investors” means Thomas H. Lee Equity Fund VI, L.P., Thomas H. Lee Parallel
Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI, L.P., THL Equity Fund VI
Investors (West), L.P., THL Coinvestment Partners, L.P., Putnam Investments
Holdings, LLC, Putnam Investments Employees’ Securities Company III LLC and
their respective Investor Affiliates.

 

16. General. For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Optionee and any transferee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

WEST CORPORATION By:      

Name:

 

Title:

Dated:

Acknowledged and Agreed

 

 